UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1903


DAVID MATTHEW HARVEY,

                    Plaintiff - Appellant,

             v.

J. G. CLINE; ROBERT S. CASTLE; TYLER NELSON; SHANE WOODRUM;
and TIMOTHY BROWNING,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:15-cv-14091)


Submitted: December 28, 2017                                      Decided: January 11, 2018


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie C. Simmons, DITRAPANO, BARRETT, DIPIERO, MCGINLEY & SIMMONS
PLLC, Charleston, West Virginia, for Appellant. M. Andrew Brison, Valerie F. Price,
ANSPACH MEEKS ELLENBERGER LLP, Charleston, West Virginia; Stephanie H.
Ojeda, Mark W. Browning, HENDRICKSON & LONG, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Matthew Harvey appeals the district court’s orders granting the Defendants’

motions to dismiss his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Harvey v. Cline, No. 2:15-cv-14091 (S.D.W. Va. Aug. 1, 2017; July 1, 2016;

Apr. 18, 2016); see also Magee v. Racing Corp. of W. Va., 2017 WL 4993455 (W. Va.

Nov. 1, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            2